The plaintiff declared on a note, under seal, executed by the defendants John D. Walters and Alex. Sutton to the defendants Shade Wooten  Co. and endorsed, in blank, by Shade Wooten  Co. to plaintiff's intestate, Thomas Sutton. Said note is in the following words and figures:
"$500.                        LAGRANGE, N.C. 13 April, 1892.   (497)
"Eight months after date, I promise to pay to the order of Shade Wooten Co. $500, at 8 per cent interest from date at their office. Value received.
                                       "JOHN D. WALTERS.   [Seal] "ALEX. SUTTON.      [Seal]"
On the back of this note was endorsed, "Shade Wooten  Co.," without date. There were also on the note the following endorsed payments, admitted by the defendant John D. Walters to be in his own handwriting: "Paid on the within note $26.65, 13 December, 1892. Received on the within note $40 interest, up to 1 January, 1894." No date.
The defendant John D. Walters made no defense to the action.
The defendant Alex. Sutton, in his answer to plaintiff's complaint, alleged that defendant Walters executed said note as principal and he executed it as surety, and, on information and belief, at the time said note was endorsed by Shade Wooten  Co. to the plaintiff's intestate, Thomas Sutton, said Sutton had notice of such suretyship; and also, on information and belief, further alleged that plaintiff's intestate, Thomas Sutton, agreed with defendant John D. Walters, for a valuable consideration, to extend the time of the payment of said note beyond the date of its maturity, without the knowledge or consent of said Alex. Sutton.
The defendants Shade Wooten  Co., in their answer, after admitting their endorsement of said note to Thomas Sutton, the plaintiff's intestate, allege an agreement between John D. Walters and Thomas Sutton to extend the time of payment of said note, and that said defendant Walters paid said Thomas Sutton several sums of money for that purpose, and that said defendants, Shade   (498) Wooten  Co., had given said Thomas Sutton notice to collect said note when it fell due.
The plaintiff offered said note in evidence and stopped.
The defendant Alex. Sutton put on as a witness the defendant John D. Walters, who said: "I am the principal to the note. Alex. Sutton is surety. Shade Wooten  Co. knew Alex. Sutton was surety." *Page 306 
The witness was then asked: "Did Thomas Sutton, deceased, know it?" Objected to by plaintiff. Objection overruled, and plaintiff excepted. Witness answered: "Yes; he knew it before he got the note. Mr. Sutton lived a year or two afterwards." Objection; overruled. Exception. "Did he extend the time of payment of note?" "Yes." Objection; overruled. Exception by plaintiff. "I put the credits on the note after its maturity. The last credit was not dated; was made after maturity and after the first endorsement." Objection; overruled. Exception by plaintiff. "What was your financial condition at the time of the maturity of the note?" "I was solvent and principal; was solvent at the time of the credit; am insolvent now." Question and answer objected to; overruled. Exception by plaintiff.
John D. Walters was recalled, and stated: "There was an agreement between me and Thomas Sutton, deceased, that he would extend the time when each payment was made. My recollection is the last payment was made a little in advance. The credit is not dated. There was no contract except the agreement to extend the payment. I owed him no other debt. I think the interest was paid in November." All the evidence of this witness was objected to at the proper time. Objection overruled, and plaintiff excepted.
(499)    Here the defendants closed their case.
The plaintiff announced that he had no further evidence. The plaintiff then made the point that the whole of the defendants' evidence failed to show a valid contract, in that they had failed to show any time of forbearance on the part of the plaintiff.
His Honor then, under protest of the plaintiff, permitted the defendants to again recall the defendant John D. Walters, who said: "He (Sutton) agreed to extend the time till next fall." On cross-examination witness said: "He agreed to extend the time one year each time." Objection by the plaintiff; overruled. Plaintiff excepted.
The issues submitted appear in the opinion of the Court. There was a verdict and judgment in favor of the defendants Alexander Sutton and Shade Wooten  Co. Plaintiff appealed.
The exceptions, based upon the incompetency of John D. Walters as a witness, under section 590 of The Code, are without merit. That section was analyzed and discussed in Bunn v. Todd, 107 N.C. 266, which has been since cited several times with approval. By reference to that decision and, indeed, to the very words of the statute, *Page 307 
it will be seen that, though the witness, John D. Walters, is a party to this action and is testifying as to personal transaction between himself and the intestate of the plaintiff, this disqualifies him only to testify "in behalf of himself or a person succeeding to his title or interest." In the present case he is not testifying in behalf of himself, for he does not contest the judgment against himself, and his interest cannot be affected in any way by this testimony, nor is his testimony "in behalf of anyone succeeding to his title or interest."     (500) Whether his codefendant, who was merely his surety on the bond, had been discharged by an extension of time to himself as the principal debtor was a matter which in nowise affected the interest or liability of the witness. Judgment was admitted by him in favor of the plaintiff, and that liability could not be increased or affected should judgment also go against the surety, nor did the surety in any sense "succeed to his title or interest." Whether or not there was any sentimental consideration moving the principal debtor to wish to absolve his surety from liability was a matter for the jury, like all other questions of bias affecting the credit of a witness, but there was no legal cause rendering him an incompetent witness.
The permission of the court to recall a witness after the evidence closed was a matter of discretion in the judge. Olive v. Olive, 95 N.C. 485;Pain v. Pain, 80 N.C. 322; S. v. King, 84 N.C. 737. It is for this very reason that additional evidence should be called if obtainable — that an exception that there is not sufficient evidence to go to the jury must always be made before verdict in order that the defect can be supplied, if possible, since the object of the reformed procedure is that cases shall be tried on their merits and parties not lose their rights by a mere inadvertence. This has been repeatedly decided. S. v. Kiger,115 N.C. 746, and numerous cases cited in Supplement to Clark's Code, p. 89.
His Honor submitted to the jury the following issues: 1. "Did Alexander Sutton sign the note to Thomas Sutton as surety?" Answer: "Yes." 2. "Did Thomas Sutton agree to extend the time of the payment of the note without the knowledge or consent of Alexander Sutton and Shade Wooten?" Answer: "Yes."
The issue should have embraced the further query, whether such suretyship was known to the plaintiff when (501) he gave the extension of time, but the defendant neither tendered such issue nor excepted to the failure to do so. Had the defendant done so, the court would have had an opportunity to correct what was doubtless an inadvertence with both parties, as well as the court, since from the evidence and the charge it is clear that all parties understood *Page 308 
that this question was embraced in the second issue; and, indeed, the fact that the suretyship was known to the plaintiff was alleged in the answer and was in evidence for defendant, and was not contradicted by any evidence for the plaintiff. Had the other issue been submitted upon the evidence, if believed, the jury must have found it for the defendant. The case has gone off upon the very issues of fact and questions of law in actual dispute between the two parties.
The judge's charge, which was as follows, drew the attention of the jury to this matter of the knowledge of the suretyship by the plaintiff, even if there had been any conflict of evidence as to the fact. His Honor, in charging the jury, among other things, said: "If you find that Thomas Sutton received interest on the note from John D. Walters before it was due, and that in consideration of the payment of interest in advance by Walters the said Sutton agreed to extend the time of payment without the knowledge or consent of Alexander Sutton and Shade Wooten  Co.; and if you find from the evidence that Thomas Sutton, knowing that Alexander Sutton was surety, agreed with Walters to forbear and extend the time of payment in consideration that Walters would pay the interest on the note before (502) due and in advance, and if the interest was paid as agreed, and said agreement being made without the assent of Alexander Sutton and Shade Wooten  Co., then the said Sutton and Wooten  Co. would be exonerated from all liability, either as sureties or endorsers, by reason of such extension of time." The charge is correct. Chemical Co. v.Pegram, 112 N.C. 614; Forbes v. Sheppard, 98 N.C. 111; Randolph v.Fleming, 59 Ga. 776; Brandt on Suretyship, sec. 352. Nor can the motion for judgment non obstante veredicto be allowed here, for it was not made below and no exception, therefore, taken from its refusal. No points can be taken here (other than errors upon the face of the record proper) which do not appear by exception below, except that the complaint does not state a cause of action and that the court did not have jurisdiction of the subject-matter. Rule 27 and numerous cases cited in Clark's Code (2d Ed.), pp. 380, 382, 697, and in the Supplement to same, pp. 64 and 103. Besides, the motion for judgment non obstante veredicto, had it been made below, should not have been allowed, as it is only granted where the plea confesses a cause of action, and the matter relied on in avoidance is insufficient. Walker v. Scott, 106 N.C. 57. Here the answer is explicit and avers the knowledge of the suretyship on the part of the plaintiff when the forbearance was given. A defect in a judgment is, it is true, an error in the record proper, and may be taken advantage of upon inspection of the record, but such judgment must be *Page 309 
construed in reference to the pleadings, evidence and charge, and not with regard to the issues solely; and, so construed, there appears
No Error.
Cited: Lyon v. Pender, ante, 151; S. v. Harris, 120 N.C. 578; S. v.Wilson, 121 N.C. 657; Reade v. Street, 122 N.C. 302; Jenkins v.Daniels, 125 N.C. 168; Fleming v. Barden, 127 N.C. 217; Bank v. Swink,129 N.C. 260; Pharr v. R. R., 132 N.C. 422; Revell v. Thrash, ib., 805;Bennett v. Best, 142 N.C. 171; In re Abee, 146 N.C. 274; Henderson v.McLain, ib., 334; Lloyd v. R. R., 151 N.C. 543; Baxter v. Irvin,158 N.C. 280; S. v. Fogleman, 164 N.C. 460; Helsabeck v. Doub,167 N.C. 205.
(503)